

117 S1241 IS: Domenic and Ed’s Law
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1241IN THE SENATE OF THE UNITED STATESApril 20, 2021Mr. Portman (for himself, Mr. King, Mr. Coons, Mr. Braun, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the discharge of parent borrower liability if a student on whose behalf a parent has received certain student loans becomes disabled.1.Short titleThis Act may be cited as Domenic and Ed’s Law.2.Repayment of loans to parents(a)In generalSection 437(d) of the Higher Education Act of 1965 (20 U.S.C. 1087(d)) is amended by inserting or becomes permanently and totally disabled (as determined in accordance with regulations of the Secretary), or if the student is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death, has lasted for a continuous period of not less than 60 months, or can be expected to last for a continuous period of not less than 60 months, after dies,.(b)ApplicabilityThe amendment made by subsection (a) shall apply to any outstanding loan that is received by a parent borrower before, on, or after the date of the enactment of this Act, and without regard to the onset date of the disability or impairment.